
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1584
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Chaffetz (for
			 himself, Mr. Bishop of Utah, and
			 Mr. Matheson) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the members of the Utah National
		  Guard.
	
	
		Whereas in 2009, the Utah National Guard was one of only
			 four States to exceed national standards in all six measurable categories for
			 recruiting, including end strength, non prior-service enlistment, retention,
			 attrition, recruiting sustainment program, officer strength, and enlisted
			 strength;
		Whereas the 7,000 members of the Utah National Guard stand
			 ready to serve the citizens of the State of Utah and the United States, and
			 have distinguished themselves during 2009 and 2010 in numerous respects;
		Whereas Sergeant Shauna Rohbock placed sixth in the
			 women's bobsled event at the Vancouver 2010 Winter Olympic Games;
		Whereas Chief Warrant Officer 5 Paul Holton, founder of
			 Chief Wiggles' Operation Give, continues to provide humanitarian assistance to
			 Iraqi citizens and families;
		Whereas in the continuing partnership between the Utah
			 National Guard and the Kingdom of Morocco, there have been more than 75
			 information and training exchanges since 2004 between members of the Utah
			 National Guard and Moroccan military members both in Utah and Morocco to
			 include artillery, engineer, medical, public affairs, Special Forces,
			 disaster-response, and command-and-control exercises;
		Whereas the 85th Civil Support Team, the Utah National
			 Guard's hazmat crew, was instrumental in identifying the source of a
			 phosphine-gas leak that took the lives of two young girls in February 2010,
			 removing the hazard, and assessing the house and neighborhood for
			 reoccupation;
		Whereas in June 2009, the 85th Civil
			 Support Team responded to a white-powder incident at Utah Valley
			 University;
		Whereas the Utah National Guard Charitable Trust continues
			 its fifth year, providing more than $400,000 in financial support to members of
			 the Utah National Guard and their families during times of deployment in the
			 event of financial, medical, or other emergencies;
		Whereas the annual Freedom Academy, sponsored by the Utah
			 National Guard's Honorary Colonels organization, educates high school student
			 body officers in principles of leadership, citizenship, and the Nation's
			 founding documents;
		Whereas Sergeant Guy Mellor was named nationwide National
			 Guard Soldier of the Year 2009, besting contestants from the 54 States and
			 territories in physical fitness, self-defense, land navigation, soldier skills,
			 marksmanship, and general military knowledge;
		Whereas Staff Sergeant Philip McClure of the 116th
			 Engineer Company of the Utah National Guard received the Utah Cross for bravery
			 in the rescue of trapped motorists from a burning vehicle;
		Whereas several members of the Utah Air National Guard
			 were in Chile to provide training to Chilean pilots when the 8.8-magnitude
			 earthquake struck on February 27, 2010, whereupon these service members
			 performed rescue operations for Chilean citizens trapped in their building and
			 helped fly 12 humanitarian missions to transport emergency aid supplies and
			 equipment to needed areas in Chile;
		Whereas the 142nd Military Intelligence Battalion marked
			 its 50th anniversary on February 27, 2010, having provided linguistic support
			 to U.S. Department of Defense activities since 1960; and
		Whereas members of the Utah National Guard continue to
			 serve overseas in dozens of countries worldwide, supporting Operations Enduring
			 Freedom, Iraqi Freedom, Noble Eagle, and other exercises to maintain their
			 equipment and key skills necessary to protect the citizens of the United States
			 at home and abroad: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the members of the Utah National Guard for their continuing valuable service
			 and contributions.
		
